Citation Nr: 0120354	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-17 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected knee 
disabilities.

2.  Entitlement to an increased (compensable) rating for 
chondromalacia of the right knee.

3.  Entitlement to an increased (compensable) rating for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
March 1978.

These matters originally came before the Board of Veterans' 
Appeals (Board) from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In March 1997, the RO denied the veteran's claims 
of entitlement to compensable evaluations each for service-
connected chondromalacia of the left knee and chondromalacia 
of the right knee.  In December 1997, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability secondary to her service-connected knee 
disabilities.  The veteran appealed the denials of the claims 
to the Board.  The veteran testified before an RO hearing 
officer as regards the claims for higher evaluations for the 
knees, and the claim for service connection for low back 
disability, in September 1997 and June 1998, respectively.  

In April 1999, the Board entered a decision denying service 
connection for a low back disability, as well as a 
compensable evaluation for chondromalacia of each knee.  The 
veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  

During the pendency of the appeal before the Court, in 
October 2000, counsel for Secretary of Veterans Affairs and 
then counsel for the appellant filed a Joint Motion for 
Remand, and to Stay Further Proceedings (Joint Motion).  In 
November 2000, the Court issued an order vacating the Board's 
April 1999 decision, and remanding the issues on appeal for 
compliance with the terms of the Joint Motion.  

The claims file has since been returned to the Board.  In May 
2001, the veteran's representative in proceedings before VA, 
The American Legion, submitted additional argument and 
evidence to the Board, along with a signed waiver of RO 
jurisdiction.  See 38 C.F.R. § 20.1304 (2000).


REMAND

The Joint Motion includes specific directions for development 
and readjudication of each of the issues on appeal.  

As regards the claims for compensable evaluations for 
service-connected right and left knee disability, the Joint 
Motion points out that outstanding pertinent medical records 
from the VA Medical Center (VAMC) in Columbia, South 
Carolina, dated from September 1996 to the present, must be 
obtained.  Although, as alluded to above, the veteran's 
representative has since forwarded to the Board more recent 
medical records from that facility dated from May 2001, the 
RO should ensure that any additional outstanding records from 
that facility are obtained.  See Dunn v, . West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file).  The Joint Motion also 
directs that VA should afford the veteran an examination that 
addresses the factors set forth in 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, in accordance with DeLuca v. Brown, 8 Vet. App. 202 
(1995) (directing that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatiguability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria).  The examiner should not only 
address the presence of those factors during the examination, 
but also offer an opinion as to the extent to which the 
veteran experiences additional functional loss due to such 
factors with repeated use and/or during flare-ups.  See 
DeLuca, 8 Vet. App. at 205-7.

Moreover, the Joint Motion directs that, in adjudicating each 
of the claims for higher evaluations for knee disability, VA 
should address the factors noted above, as well as consider 
all potentially applicable diagnostic codes in evaluating the 
veteran's disabilities, to include those based upon 
limitation of motion.  While the RO only considered the 
criteria of Diagnostic Code 5257 (pursuant to which "other" 
knee disability, to include recurrent subluxation or lateral 
instability, of the knees is evaluated), in this case, the 
veteran's knee disabilities may also be rated under 
Diagnostic Codes 5260 and 5261, on the basis of limitation of 
flexion and limitation of extension of the knee, 
respectively.  The veteran's representative also has 
requested consideration of the provisions of 38 C.F.R. 
§ 3.321 (governing extra-schedular ratings) in adjudicating 
each knee claim.  All of these actions should be accomplished 
on remand.

As regards the claim for service connection for low back 
disability secondary to service-connected knee disabilities, 
the Joint Motion directs that, in adjudicating whether the 
claim is well grounded, the Board must specifically address 
the December 1998 memorandum opinion of Nikita Tregubov, 
M.D., concluding that it is at least as likely as not that 
the veteran's low back pain was caused by or was at least 
aggravated by her service-connected knee condition.  The 
Joint Motion further indicated that if it is determined that 
the claim is well grounded, the Board should readjudicate the 
claim on the merits after ensuring that the duty to assist is 
fulfilled.  

The Board notes, however, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000); see also Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

While Dr. Tregubov (identified only as a senior consultant, 
apparently associated with the veteran's accredited 
representative) opined that there is a medical nexus between 
the veteran's current low back pain and the veteran's 
service-connected knee disorders, that opinion is conclusory, 
and the doctor provides no explanation as to how the 
conclusion was reached.  Significantly, no specific low back 
disability is identified, and there is no indication that 
such opinion was reached following actual examination of the 
veteran.  Furthermore, Dr. Tregubov's opinion does not 
distinguish between causation and aggravation; in the latter 
instance, service connection may be granted for the extent of 
additional disability resulting from the aggravation.  See 
38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Under these circumstances, the Board finds that having the 
orthopedic examiner render a well reasoned medical opinion 
addressing the etiology of current low back disability, based 
on review of the claims file and consideration of appropriate 
medical authority, would be helpful in resolving the 
secondary service connection issue.  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim(s).  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination 
sent to the appellant.  

Furthermore, in addition to obtaining outstanding pertinent 
Columbia VAMC records, identified above, the RO should also 
obtain outstanding pertinent medical records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other development and/or notification action 
deemed warranted by the Act, prior to adjudicating each of 
the claims on appeal on the merits.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the Columbia VAMC; 
from any other VA medical facility(ies); 
and from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and her and her 
representative so notified.  The veteran 
is also free to submit any pertinent 
medical or other records in her 
possession, and the RO should afford her 
the opportunity to do so before arranging 
for her to undergo medical examination.

2.  After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA orthopedic examination of the low 
back and knees.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the physician designated to 
examine the appellant.  All appropriate 
tests and studies, to include X-rays 
(with standard ranges provided for 
comparison purposes), and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis for 
the back and each knee.  

The examiner should render specific 
findings, with respect to each knee, as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
disability.  The examiner should state 
specifically whether arthritis of either 
knee is now present, identify crepitation 
within soft tissue or joint structures, 
and test joints for on both active and 
passive motion, and in weight-bearing and 
in nonweight-bearing.  In addition, the 
physician should indicate, with respect 
to each knee, whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use..  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  

After examination of the veteran and 
review of her pertinent medical history 
(to include that cited to herein), and 
considering sound medical principles, the 
physician should render an opinion as to 
whether any current low back disability 
is, at least as likely as not (a) caused 
by service-connected knee disabilities; 
and, if not (b) worsened by service-
connected knee disabilities.  If the 
physician determines that the veteran's 
knee disabilities aggravate his low back 
disability, the examiner should attempt 
to quantify the extent of additional 
disability resulting from the 
aggravation.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000), is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should readjudicate the claim for 
secondary service connection for a low 
back disability and the claims for 
increased ratings for each knee 
disability in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  If the appellant fails to report 
for any scheduled examination(s), the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  Otherwise, the 
RO should explicitly address, in 
adjudicating the claim for a higher 
evaluation for each knee, the extent of 
functional loss due to pain or other 
factors set forth in 38 C.F.R. §§ 4.40 
and 4.45, and § 4.59, as appropriate (to 
include with repeated use and/or during 
flare-ups); all potentially applicable 
diagnostic codes in evaluating the knee 
disabilities; and the provisions of 
38 C.F.R. § 3.321 (governing extra-
schedular ratings).  In adjudicating the 
secondary service connection claim, the 
RO should explicitly address the 
provisions of 38 C.F.R. § 3.310, and 
Allen, cited to above.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  If any benefit sought on appeal 
continues to be denied, the veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to comply with an order of the 
Court, and to ensure that due process requirements are met; 
it is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This remand must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




